      Case 4:17-cv-03902 Document 81 Filed on 08/03/20 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               August 04, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

MICHEL THOMAS,                                   §
                                                 §
                                                 §
                       Plaintiff,                §
                                                 §
VS.                                              §            CIVIL ACTION NO. H-17-3902
                                                 §
LINK STAFFING SERVICES, et al.,                  §
                                                 §
                       Defendants.               §

        ORDER ADOPTING THE MEMORANDUM AND RECOMMENDATION

       Based on a de novo review of the memorandum and recommendation issued on July 8,

2020, by United States Magistrate Judge Christina A. Bryan, (Docket Entry No. 80), this court

adopts it as this court’s own memorandum and opinion. The plaintiff, Michel Thomas, did not

object to the memorandum and recommendation.

       The defendants’ motion for summary judgment, (Docket Entry No. 77), is granted. The

court holds that Thomas did not present a prima facie case of race discrimination or retaliation

under Title VII or 42 U.S.C. § 1981; Thomas cannot bring a “pattern and practice” of

discrimination claim in an individual, non-class-action suit; and he has not raised a factual dispute

material to determining pretext.

       The court dismisses the case with prejudice and will enter final judgment by separate order.

               SIGNED on August 3, 2020, at Houston, Texas.


                                                            _______________________________
                                                                     Lee H. Rosenthal
                                                              Chief United States District Judge
